 

Exhibit 10.78

 

March 13, 2003

 

 

Pleasant Lake Apts. Corp.

Pleasant Lake Apts., Ltd.

23811 Chagrin Boulevard

Suite 200

Beachwood, OH 44122

 

Attn:  Howard Amster

 

                Re:          Agreement to Purchase Units in

                                Horizon Group Properties, L.P. (the
“Partnership”)

 

Dear Howard:

 

This letter is to confirm the agreement of Pleasant Lake Apts., Ltd. (“Pleasant
Lake”), an affiliate of Howard M. Amster, to purchase up to 261,628 limited
partnership units (the “Units”) in Horizon Group Properties, L.P. (the
“Partnership”) from Horizon Group Properties, Inc. (“HGPI”) and the agreement of
HGPI to sell the Units to Pleasant Lake at a purchase price of $5.16 per Unit
for an aggregate purchase price of up to $1,350,000.00, payable in full and in
cash within three business days following the receipt of notice from HGPI to
Pleasant Lake that the conditions set forth in this letter have been satisfied. 
Pleasant Lake hereby acknowledges and agrees on behalf of itself and any
transferee, assignee or successor (i) that the Units shall not now or at any
future time be convertible or exchangeable for securities of HGPI, and (ii) that
the certificate representing the Units will bear a legend indicating that they
are not convertible or exchangeable.

HGPI represents and warrants that it has converted the Units from general
partnership units, owns the Units and has full power and authority to sell the
Units; such Units will be transferred free and clear of any liens or
encumbrances; such sale will not violate the partnership agreement of the
Partnership, the Articles of Amendment and Restatement of HGPI or any other
contract or agreement that HGPI is a party to; such sale will not violate any
state or federal securities laws; that all authorizations and approvals required
for the sale of the Units have been obtained; that no assessments or other
amounts are owed to the Partnership by the owner of the Units; and that the
purchase of the Units will not cause a violation of the Excepted Holder
Certificate of Howard M. Amster.

Pleasant Lake represents and warrants that it has full power and authority to
purchase the Units; that such purchase will not violate any contract or
agreement to which it is a party; that such purchase will not violate any state
or federal securities laws; and that Howard M. Amster controls and is the holder
of approximately 96% of the ownership interests in Pleasant Lake.  In addition,
Pleasant Lake acknowledges that it has not relied on any advice of HGPI, the
Partnership or any of their respective affiliates, employees, directors, counsel
or other advisors regarding the federal, state

 

1

--------------------------------------------------------------------------------


 

and local tax consequences or tax attributes of owning the Units.  Pleasant Lake
is aware that there are substantial limitations and restrictions on the
circumstances under which Pleasant Lake may offer to sell, transfer or otherwise
dispose of the Units, so that it might not be possible to liquidate this
investment readily and it may be necessary to hold the investment for an
indefinite period.  Pleasant Lake is an accredited investor under the Securities
Act of 1933, as amended, is not a registered investment company under the
Investment Company Act of 1940, as amended, and is not a business development
company as defined in the U.S. Investment Advisers Act of 1940, as amended.

The representations and warranties of the parties shall be true as of the
closing.

This Agreement shall be further conditioned upon receipt by Pleasant Lake of (i)
certified resolutions of HGPI approving the sale of the Units to Howard M.
Amster or his affiliate; (ii) an acceptance of Pleasant Lake as a substituted
limited partner executed by HGPI. This Agreement shall be further conditioned
upon receipt by the Partnership of an Acknowledgment by Substituted Limited
Partner from Pleasant Lake in form satisfactory to the Partnership.

HGPI hereby commits to cause to be prepared and filed with the Form K-1 for each
partner of the Partnership, schedules listing the profit and loss of each of the
properties owned directly or indirectly by the Partnership commencing for the
year ending December 31, 2002.

At the closing of this transaction, HGPI shall deliver the Units to Pleasant
Lake with duly-executed unit powers attached.  At such closing, HGPI and the
Partnership shall provide Pleasant Lake with an executed letter directing the
transfer agent to transfer such Units into the name of Pleasant Lake.

This Agreement sets forth the complete understanding of HGPI and Pleasant Lake
and shall be binding and enforceable on each party in accordance with its terms.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

/s/ Gary J. Skoien

 

 

 

 

Gary J. Skoien

 

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Date:

March 13, 2003

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

PLEASANT LAKE APTS., LTD.

 

 

 

By

Pleasant Lake Apts. Corp.,

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

/s/ Howard M. Amster

 

 

 

 

Howard M. Amster, President

 

 

 

 

Date:

March 13, 2003

 

 

 

 

 

2

--------------------------------------------------------------------------------